                                           Case 3:20-cv-02944-LB Document 60 Filed 03/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        LESLIE EDWARD WALKER, et al.,
                                   7                                                      Case No. 20-cv-02944-LB (JCS)
                                                       Plaintiffs.
                                   8
                                                v.                                        ORDER TO SHOW CAUSE
                                   9
                                        BAYVIEW LOAN SERVICING, LLC,                      Re: Dkt. No. 56
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 2, 2021, the Court issued a Notice of Settlement Conference and Order

                                  14   Setting Settlement Conference (the “Order”) which set two settlement conference dates. See ECF

                                  15   56. The first settlement conference date was set for March 16, 2021 at 10:00 AM, counsel ONLY,

                                  16   by Zoom Meeting. Plaintiff’s counsel did not appear. Defense counsel was present.

                                  17          IT IS HEREBY ORDERED that Plaintiff appear on April 14, 2021, at 10:00 a.m., before

                                  18   Chief Magistrate Judge Joseph C. Spero, to show cause why Plaintiff should not pay the attorneys’

                                  19   fees incurred by Defendants in appearing at today’s settlement conference. Plaintiff shall appear
                                       by Zoom Meeting at the following address:
                                  20
                                       https://cand.uscourts.zoomgov.com/j/1616644640?pwd=cElJZ0g3dDJqcWNSb1pnSDNman
                                  21
                                       V0QT09. In addition to following the link and instructions on Judge Spero’s web page, you can
                                  22
                                       join the meeting using the following: Zoom Meeting ID: 161 664 4640. Password: 841312. A
                                  23
                                       link to the Court’s video conferencing meeting is also located on the Court’s website at
                                  24
                                       https://www.cand.uscourts.gov/judges/spero-joseph-c-jcs/
                                  25

                                  26

                                  27

                                  28
                                           Case 3:20-cv-02944-LB Document 60 Filed 03/16/21 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: March 16, 2021

                                   3                                        ______________________________
                                                                            JOSEPH C. SPERO
                                   4                                        United States Chief Magistrate Judge
                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
